DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 12/07/2021.
Claims 1, 7,9-10 are pending.  Claims 2-6, 8 and 11-20 have been cancelled. 
The following rejection are newly applied or modified necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL. 
Withdrawn Rejections
	The 35 USC 112 b is with drawn based upon amendments. 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7,9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gho et al. (European Patent Application EP2484752A2 date of publication 8/8/2012) in view of Ferreri et al. (Journal of the National Cancer Institute 2006 Vol 98 p. 1375).
	With regard to claims 1, Gho et al. teaches a method of detecting bacterium that colonizes in the digestive tract and can be used for screening for diseases such as cancer (para 30,  69).  Gho et al. teaches that extracellular vesicles can be detected to determine levels of bacteria by using the detection of 16S by PCR (para 69-73 and 95).  Gho et al. teaches primers for 16S which are identical to the claimed SEQ ID no 1 and 2 (para 183).   With regard to the wherein clauses, the wherein in appears to be the intended result of the comparison step.  In particular there is no requirement for any of the recited bacteria in the wherein to be detected.  Step d of providing information this step is interpreted as having a breadth of providing data.  As Gho et al. teaches providing data it reads on the recited step.  

With regard to claims 9-10, Gho et al. teaches using universal primers in the 16S region to detect bacterium biomes in the patient.  As these primers would detect conserved regions within 16S of bacteria it would be obvious that the determination using the method of Gho et al. will detect any bacterium in the patient including the recited species.  The level of bacterium detected by Gho et al. would represent all present bacteria.  Furthermore, with regard to claim 10, the claim recites “if” statements to bacteria that is not required in the active steps of claim 1.   
However, Gho et al. does not specifically teach lymphoma associated with bacterium. 
	With regard to claims 1, Ferreri et al. teaches the measurement of bacteria for the presence of MALT lymphomas after treatment (p. 1375 2nd column and 1379).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Gho et al. to detect bacterial biome loads in bacterial associated cancers such as MALT lymphomas as taught by Ferreri et al. The ordinary artisan would have a reasonable expectation of success as Gho et al. teaches that extracellular vesicles are shed and can be detected in the patient to determine bacteria biome levels (para 69-73).  Furthermore, Gho et al. teaches detection of the considered 16s region that is found in bacteria using universal 16S primer pairs.  The ordinary artisan would be motivated as Ferreri et al. teaches that detection of bacteria provides for the presence of particular lymphomas. 
Response to arguments

	These arguments have been reviewed but have not been found persuasive. 
	The claims are not limited to using and detecting all four of these bacteria.  Further, the recitation of these bacteria are only found in wherein clauses and optional steps.  There are no steps to sequence and determine the presence or content of each of these biomarkers.  Rather, the steps only require detecting a product based upon the amplification using SEQ ID No. 1 and 2 and comparing.  Therefore, the arguetmsn are not of the same scope as the claims.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.